Citation Nr: 0633123	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-29 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for memory loss, 
claimed as due to undiagnosed illness. 

3.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness. 

4.  Entitlement to service connection for skin rash, claimed 
as due to undiagnosed illness. 

5.  Entitlement to service connection for joint aches, 
claimed as due to undiagnosed illness. 

6.  Entitlement to a higher initial evaluation of 
hypertension, currently evaluated as 10 percent disabling.  

7.  Entitlement to a higher initial evaluation of bilateral 
hearing loss, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from June 
1969 to June 1973, and in the Army from November 1990 to June 
1991, with Persian Gulf War (PGW) service from January 20 to 
May 19, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In denying the claims for memory loss, headaches, skin rash, 
and joint aches, claimed as due to undiagnosed illness, the 
RO also specifically denied the diagnosed disabilities of 
cognitive disorder, migraine headaches, pityriasis alba, 
cyst, tinea, and arthritis of the knees as well.  
Accordingly, the decision below also addresses each of these 
disabilities.  


The RO has not addressed matters of service connection for 
dementia, nightmare disorder, or dysthymic disorder.  In 
light of indications from the veteran during his 2006 
hearing, the RO should address these issues.  They are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran does not have memory loss from a qualifying 
chronic PGW disability.  

3.  A cognitive disorder was not manifest in service and is 
unrelated to service.  

4.  The veteran does not have headaches from a qualifying 
chronic PGW disability.

5.  Migraine headaches were not manifest in service and are 
unrelated to service.  

6.  The veteran does not have skin rash from a qualifying 
chronic PGW disability.  

7.  Pityriasis alba, cysts, and tinea were not manifest in 
service and are unrelated to service.

8.  The veteran does not have joint aches from a qualifying 
chronic PGW disability.  

9.  Arthritis of the knees was not manifest in service or 
within one year of separation and is unrelated to service.  

10.  The veteran does not have hypertension with diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  

11.  The veteran's hearing loss is level I for the right ear 
and level I for the left ear.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  

2.  A qualifying chronic disability causing memory loss was 
not incurred or aggravated in Persian Gulf service.  38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2006).

3.  Cognitive disorder (claimed as memory loss) was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. §§ 3.303 (2006).

4.  A qualifying chronic disability causing headaches was not 
incurred or aggravated in Persian Gulf service.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2006).

5.  Migraine headaches were not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2006).

6.  A qualifying chronic disability causing skin rash was not 
incurred or aggravated in Persian Gulf service.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2006).

7.  Pityriasis alba, cysts, and tinea were not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

8.  A qualifying chronic disability causing joint aches was 
not incurred or aggravated in Persian Gulf service.  38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2006).

9.  Arthritis of the knees was not incurred or aggravated in 
service and may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

10.  The criteria for an initial disability rating in excess 
of 10 percent for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 
4, 4.104, Diagnostic Code 7101 (2006).

11.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.85, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.  Arthritis may be 
presumed to have been incurred in service if manifest to a 
degree of 10 percent within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Memory loss, Headaches, Skin Rash, or Joint Aches

The veteran seeks service connection for these disabilities 
on the basis that they are related to his service in the 
Persian Gulf.  Service personnel records show that the 
veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War.  Thus, he has qualifying service 
for consideration of the presumption of service connection 
for disabilities medically attributed to undiagnosed illness 
or an unexplained chronic multisymptom illness.

In 1994, 38 U.S.C.A. § 1117 was added to authorize VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of Section 
3.317, the presumptive period during which a veteran had to 
experience manifestations of a chronic disability was two 
years after the date on which he/she last performed active 
service in the Southwest Asia theater of operations during 
the Gulf War.  In April 1997, VA published an interim rule 
that extended the presumptive period to December 31, 2001.  
This extension of the presumptive period was adopted as a 
final rule in March 1998, and on October 21, 1998, Public Law 
105-277, Section 1602(a)(1) added 38 U.S.C. Section 1118, 
which codified the presumption of service connection for an 
undiagnosed illness.  

The veteran filed his formal claim in January 2001.  In 
November 2001, VA issued an interim final rule which amended 
38 C.F.R. Section 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001," 
which amended various provisions of 38 U.S.C. §§ 1117 and 
1118, including a complete revision of Section 1117(a), which 
now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to Section 1117, as 
follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of Section 1117(g) 
as manifestation of an undiagnosed illness.  The effective 
dates of all of the cited amendments are March 1, 2002.  See 
also 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (now codified 
at 38 C.F.R. § 3.317(a)(1)(i)) (2006).

A medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, and disability 
out of proportion to physical findings.  Chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
See 38 C.F.R. § 3.317(a)(1)(ii).

Furthermore, for the purposes of 38 C.F.R. Section 
3.317(a)(1), signs or symptoms which may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving skin, (3) headache, 
(4) muscle pain, (5) joint pain, (6) neurologic signs or 
symptoms, (7) neuropsychological signs or symptoms, (8) signs 
or symptoms involving the respiratory system (upper or 
lower), (9) sleep disturbances, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, (13) menstrual disorders. See 38 C.F.R. 
§ 3.317(b).

As a consequence of the statutes, regulations, and their 
amendments, the veteran is able to prevail, in essence, if he 
shows that he has what current 38 U.S.C.A. § 1117 
characterizes as a qualifying chronic disability occurring in 
a PGW veteran.  

However, laypersons such as the veteran, his spouse, and his 
buddies, are unable to render a medical diagnosis or indicate 
its cause.  Medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

Service connection cannot be granted for memory loss, 
headaches, skin rash, or joint aches as a qualifying chronic 
PGW disability because each of these claimed conditions have 
been attributed to a known diagnosis.  The veteran's memory 
loss has been attributed to cognitive disorder in a February 
2005 VA psychiatric examination  report.  His headaches have 
been attributed to common migraine, in July 2001.  Skin rash 
has been diagnosed as pityriasis alba, cysts, and tinea, on 
VA examination in August 2001.  And, in association with knee 
stiffness complaints, arthritis of the knees was diagnosed on 
VA examination in July 2001.  


There is evidence that the veteran now has a cognitive 
disorder causing memory loss, and that he has a migraine 
headache disorder; pityriasis alba, cysts, and tinea; and 
arthritis of the knees.  These disabilities, however, were 
not present during his military service.  

There is no evidence of a cognitive disorder in service; in 
fact, psychiatric evaluations were normal and psychiatric 
symptoms were denied in service.  Similarly, migraine 
headaches are not shown in service; rather, neurologic 
evaluations were normal and neurological symptoms were denied 
in service.  During service, the veteran denied skin problems 
and clinical evaluations of the veteran's skin were normal.  
Similarly, musculoskeletal evaluations were normal and joint 
problems were denied in service.  

Also, the record does not contain competent medical evidence 
that links the current cognitive disorder causing memory 
loss; migraine headache disorder; pityriasis alba, cysts, and 
tinea; or arthritis of the knees to the veteran's military 
service.  In addition, arthritis of the knees was not 
manifest to a degree of 10 percent within one year of service 
separation.  

The Board concludes that the record does not support granting 
service connection for a cognitive disorder causing memory 
loss; a migraine headache disorder; pityriasis alba, cysts, 
and tinea; or arthritis of the knees because they are not 
shown during service and are not shown to be related to 
military service.  

PTSD

The evidence shows that the veteran does not have a diagnosis 
of PTSD under DSM-IV.  Because of this, service connection 
for PTSD can not be established.  38 C.F.R. § 3.304(f).  A 
diagnosis which complies with DSM-IV is required.  See 
38 C.F.R. § 3.304(f), 4.125(a).  There are some diagnoses of 
PTSD of record, in 2002, 2003, 2005, and 2006 reports.  
However, the reports of those diagnoses do not indicate that 
the diagnosis is in compliance with DSM-IV.  

To the contrary, there are two VA examination reports -- in 
July 2001 and 2005 -- which indicate that the veteran does 
not meet the diagnostic criteria for a diagnosis of PTSD.  
Reports merely containing a diagnosis of PTSD without 
information showing that the diagnosis complies with DSM-IV, 
and reports indicating that the veteran has PTSD symptoms, or 
symptoms consistent with PTSD, are not as probative as the VA 
examination reports in July 2001 and in 2005 which indicate 
that the claims folder was reviewed and that the diagnostic 
criteria for PTSD were considered, and that the veteran does 
not meet the diagnostic criteria.  The 2001 and 2005 VA 
psychiatric examination reports are more probative because 
they indicate that the VA examiners considered diagnostic 
criteria, whereas it is not able to be determined that the 
health care providers reporting the diagnosis have.  See 
Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
determining probative value of medical opinions include their 
thoroughness and detail, whether they discussed why contrary 
opinions were not persuasive, and the opinion-writer's access 
to relevant records).  Also, the reports of symptoms are not 
sufficient.

The VA examiner who examined the veteran specifically for 
PTSD in July 2001 indicated that there was insufficient 
evidence to support a diagnosis of PTSD and that his clinical 
picture was more typical of dementia.  The VA examiner in 
2005 also entertained the diagnosis of PTSD, and examined the 
veteran at that time and indicated that he did not appear to 
have the symptoms that would meet the full criteria and found 
that a different diagnosis was warranted.  Their reports are 
convincing as they show that they considered whether the 
veteran meets the diagnostic criteria for a diagnosis of 
PTSD.  The August 2001 VA neurology examiner reported that 
the veteran's psychological testing supported a diagnosis of 
PTSD, but he did not indicate that the veteran met the 
diagnostic criteria for a diagnosis.  An August 2001 VA 
mental disorder examiner rendered only a diagnostic 
impression of PTSD, and felt that the veteran had either 
feigned or exaggerated symptoms and might have been 
malingering.  That is not a DSM-IV diagnosis.  

The Board concludes that the evidence does not support a 
grant of service connection for PTSD.

Higher ratings

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

For both the ears and the hypertension, these are initial 
ratings.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  The Board 
concludes that the disabilities have not significantly 
changed and that uniform ratings are warranted.

It is also possible, when there is an unusual disability 
picture causing marked interference with employment or 
frequent periods of hospitalization, to be awarded an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1).  However, 
marked interference with employment or frequent periods of 
hospitalization due to either hypertension or hearing loss is 
not claimed or shown.  

Hypertension

An August 2003 rating decision assigned a 10 percent rating 
for hypertension, effective from January 2001.  In order for 
a 20 percent rating to be assigned for hypertension, the 
veteran would have to have diastolic pressure predominantly 
110 or more, or systolic pressure predominantly 200 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).  The record 
shows that this is not the case.  

The following blood pressures are shown:  187/102 (May 2000), 
199/113 and 170/106 (July 2000), 175/105 (August 2000), 
164/90 and 144/93, 145/95 (October 2000), 141/83 (December 
2000), 185/113, 150/92 and 145/87 (January 2001), 152/89 
(March 2001), and 170/90, 134/93, 149/94 (April 2001), 125/84 
(May 2001), 158/112 and 142/82 (June 2001).  One VA examiner 
in July 2001 found the veteran's blood pressure was 162/102, 
150/100, and 162/104.  It was 166/100 on VA neurology 
examination in July 2001.  Also, on VA examination in May 
2003, the veteran's blood pressures were noted to have 
previously been 180/110, 160/80, and 186/104 in April 2002, 
December 2002, and May 2003, respectively; and they were 
found to be 180/110, 170/106, and 164/104 on that May 2003 
examination.  Other blood pressures on the day of the May 
2003 examination were 186/110 and 184/98.

More recently, blood pressure was 174/90 and 179/89 (December 
2003), 152/98 (April 2004), 142/94 (August 2004), 118/60 
(March 2005), and 144/83 (July 2005).

It is clear, based on a review of all of the evidence, that 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more, is not present.  
Diastolic pressure of 110 or more, or systolic pressure of 
200 or more, is not present more than half of the time.  
Consequently, the record does not support assignment of a 
higher disability evaluation for hypertension.   

Hearing loss

The veteran was service-connected as noncompensable for 
bilateral hearing loss disability in August 2003, effective 
from January 2001.  

On VA examination in May 2003, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
25
85
90
53
LEFT
10
20
50
80
41

Speech audiometry revealed speech discrimination ability of 
94 percent in the right and left ear.

Table VI under 38 C.F.R. § 4.85 provides roman numeral I for 
the left ear based on its puretone threshold average and 
speech discrimination score.  Table VI under 38 C.F.R. § 4.85 
also provides roman numeral I for the right ear based on its 
puretone threshold average and speech discrimination 
recognition score.  Both ears are considered the same for 
38 C.F.R. § 4.85, Table VII.  A noncompensable evaluation is 
derived from Table II of 38 C.F.R. § 4.85 by intersecting row 
I with column I.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. As can be 
seen from a review of the audiometric data, 38 C.F.R. § 
4.86(a), (b) are not applicable in this appeal.

There is a September 2003 private audiometry report.  
However, it can not be used for rating purposes because the 
Maryland CNC controlled speech discrimination test was not 
performed, and because the 3000 hertz frequency was not 
tested.  The provisions of 38 C.F.R. § 4.85a (2006) indicate 
that examinations for rating purposes must include the 
Maryland CNC test.  Moreover, the puretone threshold average 
from which the hearing level is supposed to be derived for 
rating purposes is a four tone test whose frequencies are 
1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(d) 
(2006).  The examination is inadequate for rating purposes.   

In light of the above, a higher rating for hearing loss is 
not warranted.  

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In April 2001, January 
2003, August 2003, September 2004, and August 2005 documents, 
the RO provided the requisite notification.  Moreover, the 
claimant was given the text of 38 C.F.R. § 3.159, concerning 
the respective duties, in September 2004.

Adequate notice preceded the service connection 
adjudications. The veteran did not receive adequate notice 
prior to the initial rating for his service-connected 
hypertension and hearing loss.  However, the lack of such a 
pre-decision notice is not prejudicial.  Notice was provided 
prior to the last RO adjudication.  Moreover, the board notes 
that VAOPGCPREC 8-2003 held that, if, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue. 

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claims are harmless, as service connection 
has been denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Any deficiencies in VA's duties to notify or to 
assist the claimant concerning effective date(s) for initial 
ratings are harmless, as initial higher ratings have been 
denied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records, and examined the veteran for each claimed 
disability. 

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Service connection for PTSD is denied.

Service connection for memory loss, claimed as due to 
undiagnosed illness, and for cognitive disorder is denied. 

Service connection for headaches, claimed as due to 
undiagnosed illness, and for migraine headaches is denied. 

Service connection for skin rash, claimed as due to 
undiagnosed illness, and for pityriasis alba, cysts, and 
tinea is denied. 

Service connection for joint aches, claimed as due to 
undiagnosed illness, and for arthritis of the knees is 
denied. 

A higher initial evaluation of hypertension is denied. 

A higher initial evaluation of bilateral hearing loss is 
denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


